AO 72A
(Rev. 8/82)

 

Case 5:21-cv-00005-LGW-BWC Document 14 Filed 05/06/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Wapcross Division

ROBERT LEE ROLLINS, III, *
*
Petitioner, * CIVIL ACTION NO.: 5:21-cev-5
*
Vv. *
*
WARDEN BRIAN CHAMBERS, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 9. Petitioner Robert Rollins
(“Rollins”) did not file Objections to this Report and
Recommendation. Rollins filed a motion for extension of time to
file a response or objections to the Report and Recommendation,
dkt. no. 10, which the Magistrate Judge construed as a motion
for extension of time to pay the filing fee. Dkt. No. 11. The
Magistrate Judge granted Rollins’ motion and provided him
another fourteen days from the April 5, 2021 Order to pay the
requisite filing fee. Id. The Magistrate Judge declined to

vacate his Report and Recommendation at that time but noted he

 
AO 72A
(Rev. 8/82)

 

Case 5:21-cv-00005-LGW-BWC Document 14 Filed 05/06/21 Page 2 of 2

would revisit it if Rollins timely complied with the April 5,
2021 Order. Id. at n.1. The Magistrate Judge forewarned
Rollins his action would be dismissed without prejudice if the
filing fee was not paid within this extended period. Rather
than paying the filing fee, Rollins submitted another printout
of his inmate account statement, which reflects a funds balance
of $243.82. Dkt. No. 12.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Rollins’ 28 U.S.C. § 2254 Petition for Writ of
Habeas Corpus for failure to follow this Court’s Orders and
Local Rules, DIRECTS the Clerk of Court to CLOSE this case and
enter the appropriate judgment of dismissal, and DENIES Rollins
in forma pauperis status on appeal and a Certificate of

Appealability.

SO ORDERED, this b day of Ad AY , 2021.
t v

HON. | LISA’ GODBEY WOOD, JUDGE
UNITED ATES DISTRICT COURT
SOUTHE DISTRICT OF GEORGIA

 

 

 

 
